ON REHEARING.
The appellant prays for a rehearing on two grounds:
1st. That the decision of the Supreme Court which we followed in this case was erroneous. • , "
2nd. That, even if the Act of 1910-governs City Courts it cannot affect-this case "for the reason that it was not in existence when the judgment refusing the application for a new trial in this cause was rendered, and,-as under the law as it then stood, notice of this judgment- was *64necessary .and as the delays for an appeal began to run only after that notice, the plaintiff conld not have been deprived of her substantial right to that notice by the passage of the law/’
In regard to the first ground, it is sufficient to say that the ruling of the Supreme Court must be observed until it is reversed by that Court itself.
As to the second objection, we may say that Act No. 10 was in force at the time the appeal was taken and that, as.it,effected the remedy only, it was properly applicable herein.
Cassard vs. Tracy, 52 An., 852; Monteleone vs. Ins. Co., 126 La., 807.
Rehearing refused.
December 4th, 1911.
January 15th, 1912, Decree Supreme Court, writ denied.